DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on 12/16/2020 is acknowledged. 
Attempts were made to the attorney on the record Francine F. Li (8627788853) on 3/28-30/2021 to clarify the Election of species, but did not result in clarification being made.
The Examiner requested that Applicant elect a single disclosed species or a single grouping of patentably indistinct species.
Applicants elected a group of patentably indistinct species of coupling reagent of 1,3,5-triazine derivative, reactants of carboxylic acid and amine, amide product, and surfactant TPGS-750-M.  
As such, a coupling reagent comprising poly(alkylene glycol) group and a coupling reagent having the metal ion in complex comprising a ligand are considered as non-elected catalysts of coupling reagents.

In this case, the examiner found the species 4-(4, 6-dibutoxy-1,3,5-triazin-2-yl)-4-methylmorpholinium chloride and 4-(4, 6-dimethoxy-1,3,5-triazin-2-yl)-4-methylmorpholinium chloride (DMT-MM) in the prior arts of Hojo et al. and Hirano et al., they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 1-2, 4-6 and 9-14 read on the elected Group and species.
The claims 3, 7-8 and 15-23 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriated corrections are required.

 Claims 2 and 6 are unclear because of the use of "and/or". It is unclear whether applicant is or is not claiming the rest of the claim language following "and/or" and as such what the metes and bounds of this claim are to entail.
The Examiner suggested the claims read as “at least one of”.
Appropriated corrections are required.

Regarding claims 6 and 10, the metes and bounds of the claimed "derivatives" are indefinite. It is noted, that when coupled with the claimed properties, it may raise an issue of undue experimentation to determine which of the "derivatives" and after what process treatments exhibit the claimed properties.
Appropriated corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-2, 4-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending application of 16/088, 374
Although the conflicting claims are not identical, they are not patentably distinct from each other. Co-pending ‘374 teaches a homogeneous reaction mixture comprising reactants, a surfactant-water mixture, a catalyst, and an organic solvent. It reads on the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-2, 4-6 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirano et al. (US 2004/0147740 A1), and in view of Hojo et al. (Protein & Peptide Letters, 2006, 13, 189-192).
Regarding claim 1, Hirano et al. teach a reaction mixture ([0119]-[0127]) comprising reactants of an amino acid ([0084]) and an amine (applicants elected reactants) ([0105]), a quaternary ammonium salt having  a general formula (I) as shown below (applicant’s elected catalyst of 1,3,5-triazine derivative) in water and THF ([0118]-[0119]):

    PNG
    media_image1.png
    255
    373
    media_image1.png
    Greyscale

As we see above, the quaternary ammonium salt 4-(4,6-dibutoxy-1,3,5-triazin-yl)-4-methylmorpholinium chloride taught by Hirano et al. ([0040]) corresponds to the instant claimed catalyst having two butoxy soluble groups ( total C9 alkyl group when R1=butyl, R2=Me and X=Cl).
Although Hirano et al. do not specifically disclose a reaction mixture comprising surfactant-water as per applicant claim 1, Hojo et al. teach a reaction mixture comprising an amino acid, an amine, 1,3,5-triazine DMT-MM as shown below and 

    PNG
    media_image2.png
    234
    279
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine aqueous Triton X100 solution of Hojo et al. with the reaction mixture taught by Hirano et al to obtain the invention as specified in the claim 1, motivated by the fact that an aqueous 2.0% Triton X100 solution is the solvent because it solubilities of the reactants of amino acid and an amine (page 190).
Since all of Hojo et al. and Hirano et al. teach reaction mixture comprising catalyst of 1,3,5-triazine derivative and reactants, one would have a reasonable expectation of success.
Regarding claims 2 and 4-6 , as discussed above, the quaternary ammonium salt 4-(4,6-dibutoxy-1,3,5-triazin-yl)-4-methylmorpholinium chloride taught by the combined references of Hojo et al. and Hirano et al. comprises N-methyl-N-morpholino group on the 2-position of the 1, 3, 5-triazine ring with solubilizing groups of two OBu groups and two butyl one methyl alkyl groups as the instant claims.

Regarding claim 11, Hojo et al. teach aqueous 2.0%  the surfactant Triton X100 as the instant claim.

Regarding claim 12, as discussed above, the reaction mixture taught by the combined references of Hirano et al. and Hojo et al. comprises reactants including amino acid and an amine as the instant claim (pages 189-190).
Regarding claim 13, the reaction mixture taught by the combined references of Hirano et al. and Hojo et al. comprises an organic solvent tetrahydrofuran.
Regarding claim 14, the reaction mixture taught by the combined references of Hirano et al. and Hojo et al. is homogeneous mixture as the instant claim (Example 9).
Allowable Subject Matter
Claims 10-11 with only the specific elected species of TPGS-750-M would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type metal compounds as discussed above.
In this case, the Examiner searched the elected species. There was no prior art discovered on the particular process as per applicant elected species. Therefore, the search of the species has been extended to the non-elected aqueous Triton X100 as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732